[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Much of this seven count action was dismissed by this court earlier. See Memorandum of Decision On Motion To Dismiss, May 26, 2000 (Gordon J.). [103] The defendants have now moved to strike the remaining portions of the complaint which were not "dismissed earlier. See Motion To Strike, September 7, 2000. [106]
The Motion To Strike was on the short calendar for September 25, 2000.
A rule of practice provides: "Any adverse party who objects to [a motion to strike] shall, at least five days before the date the motion is to be considered on the short calendar, file and serve in accordance with Sections 10-12 through 10-17 a memorandum of law." Practice Book, §10-40(b).
The plaintiff has not filed any memorandum of law as required by the rule.
Plaintiff has not objected to the motion to strike.
The motion to strike is granted.
Parker, J.